Order entered October 21, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-01753-CV

                                TODD PRUETT, Appellant

                                             V.

                              LISA CLAYTON, M.D., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14518

                                         ORDER
       We GRANT appellant’s request in his October 17, 2014 motion “to leave his address as

1415 E. Lancaster Ave” but DENY his request in the October 17th motion “to monitor electronic

hacking and mail fraud.”


                                                    /s/   ADA BROWN
                                                          JUSTICE